Title: From Thomas Jefferson to Thomas Mann Randolph, 4 January 1824
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        Dear Sir
                        
                            Monticello
                            Jan. 4. 24.
                        
                    In compliance with the request of Colo Bowyer, conveyed through you, to furnish a list of the books proper to prepare his son for the bar, I inclose you copies of two letters, written formerly, and on occasions which called on me for full and mature consideration of the subject. these will not only specify the books to be read, but also the reasons for their preference, and the course of other reading auxiliary to the accomplishment of a well prepared lawyer. above all things I would press on him the procuring Thomas’s edition of Coke Littleton, as being the only basis on which a good lawyer can be formed. any importing merchant in Richmond could obtain it from London with in 4. or 5. months; as could the importing booksellers; but these would lay on their 10. Dollars of profit. Colo Bowyer is free to make what use of these letters he pleases. perhaps they might be useful to some young students if permitted to be printed, to which, in this case, I have no objection. there is a mr White in Richmond, a printer, who writes me that he wants something to do, & perhaps would print this on his own account. it would make a pamphlet of a single sheet only, and might sell during a session of the legislature.With my best respects to Colo Bowyer, accept yourself the assurance of my affectionate and respectful friendship and attachment.
                        Th: Jefferson